DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/099,043 filed 11/16/2020. Claims 1-10 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by EP (1528356). EP (1528356) discloses a bearing comprising:
a first ring (4) and a second ring (2) capable of rotating concentrically relative to one another, at least one tapered groove (24) is formed on a first axial cylindrical surface of the second ring (2) and oriented towards the first ring (4);
at least one first distance sensor (S2) mounted on the first ring (4) and facing a tapered wall of the tapered groove (24) of the second ring (2), the tapered groove is inclined with respect to the rotational axis of the bearing;

Regarding claim 2, EP (1528356) clearly discloses the tapered groove (24) is a conical circumferential surface (24) (see attached translation doc. of Espacenet paragraph [0022], line 253).
Regarding claim 4, EP (1528356) clearly discloses the first ring (4) comprises at least first and second through-holes (see figs. 1-2) inside which the first and second distance sensors (S2, S1) are respectively at least partly disposed.
Regarding claim 5, EP (1528356) clearly discloses each through-hole of the
first ring (4) extends radially from an axial cylindrical surface located radially on the side opposite to the second ring (2), and opens on an opposite axial cylindrical surface of the first ring (4) radially facing the second ring (see fig. 2).
	Regarding claim 6, EP (1528356) clearly discloses the first axial cylindrical surface (23, in fig. 1) and the second axial cylindrical surface (see 26 in fig. 1) of the second ring are radially offset (see fig. 1).
	Regarding claim 7, EP (1528356) clearly discloses at least one
row of rolling elements (17, 18, and 19) arranged between raceways provided on the first and second rings (see figs 1 and 2).
Regarding claim 8, EP (1528356) clearly discloses:
 	at least one row of axial rolling elements (17, 18) arranged between radial raceways provided on the rings;

Regarding claim 9, EP (1528356) clearly discloses the nose (9) protrudes
radially from the first axial cylindrical surface of the second ring from which the tapered groove (24) is formed.
	Regarding claim 10, EP (1528356) discloses the distance sensor (S1, S2) is a proximity sensor that measures the relative movement of the axial surface. In addition, EP (1528356) also discloses the sensor is an eddy-current sensor (see Espacenet translation paragraph 004] which is considered an advance or improved inductive proximity sensor.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656